Jay Patrick Mellen appeals from a judgment of a single justice of this court denying his petition for relief pursuant to G. L. c. 211, § 3. We affirm.
In the District Court, a clerk-magistrate found Mellen responsible for certain civil motor vehicle infractions when Mellen failed to appear at a hearing on the matter, on March 2, 2006. Mellen claimed that the notice he received stated the hearing was scheduled for the next day, March 3, 2006, and in various subsequent actions he took in the District Court, Superior Court, and before a single justice of the Appeals Court, he unsuccessfully sought a stay of the suspension of his driver’s license and a new hearing. He was not able, however, to produce the notice he received or any other evidence to support his claim that there had been a mistake concerning the hearing date. Because the District Court’s docket entries indicate that the scheduled hearing date was indeed March 2, 2006, and Mellen has not presented any evidence to the contrary, there was no error in denying Mellen’s petition.

Judgment affirmed.